Citation Nr: 1122375	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-15 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection or a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1995, and from August 2004 to November 2005.  The Veteran had subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2010, the Veteran testified at a video conference hearing before the undersigned.  


FINDINGS OF FACT

1.  On January 28, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a cervical spine disability is requested.

2.  Lumbar spine disability, diagnosed as degenerative disc disease and lumbar spondylosis, is attributable to service.  


CONCLUSIOSN OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


2.  Lumbar spine disability, diagnosed as degenerative disc disease and lumbar spondylosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issue of service connection for a cervical spine disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


Lumbar Spine

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two of the three elements required for service connection under 38 C.F.R. § 3.303(b): (1) that the condition was "noted" in service, and (2) evidence of post-service continuity of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The third element, evidence of a relationship between the present disability and the postservice symptomatology, may be established through lay testimony if the relationship and the disability are capable of lay observation.  See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, laypersons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect treatment and diagnoses of mechanical lumbar pain and low back pain.  It is significant to note that the low back pain was indicated to radiate down the left leg.  However, the separation examination was normal.  Post-service, VA records dated from 2007 onward show that the Veteran has been diagnosed as having degenerative disc disease and lumbar spondylosis.  

In March 2009, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran reported that he wore body armor during service and was treated for mechanical low back pain.  The examiner indicated that although the Veteran reported falling off a truck, the examiner did not observe a record of this injury in the service treatment records.  Physical examination confirmed the diagnoses of degenerative disc disease and lumbar spondylosis.  The examiner opined that the multiple inservice treatment reports of low back pain were acute and transitory and the current diagnosis of degenerative disc disease was unrelated to the inservice diagnoses, which did not result in chronic disability.  

At his personal hearing, the Veteran testified that he fell off a truck onto concrete during service.  He related that this was the first time he had problems with his lower back with numbness to his legs.  Thereafter, he stated that he continued to have low back pain with radiation and numbness in the legs.  Further, he indicated that he wore body armor and carried heavy equipment.  He reported that the low back pain continued and remained after he returned from his service in Iraq.  His wife supported his contentions and also indicated that the Veteran had experienced back pain since service.  

Initially, the Board must assess the competence of the Veteran to report the onset of his low back disability as due to events in service and of his having low back disability since that time, as well as his credibility.  See Barr; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  Likewise, his wife is competent to report what she observed.  

The Veteran provided credible testimony regarding his inservice back injury and complaints.  While there is no record of the injury itself, the service treatment records clearly record complaints, findings, treatment, and diagnoses of low back problems.  The Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with his low back.  See Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration does not, by itself render lay evidence incredible.  Buchanan.

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's testimony credible and his statements to be competent.  His testimony is generally supported by the inservice treatment records as well as the testimony of his wife.  While there is no specific record of the claimed injury, there are multiple treatment records for low back pain which correspond to when the Veteran said that he was injured.  The Board acknowledges that a VA examiner discounted the inservice back diagnoses as being related to current back diagnoses.  However, this examiner failed to comment on the inservice complaints of pain radiating to the left leg, indicative of possible disc disease.  As such, the examiner did not properly consider whether disease was initially manifest inservice and provided an incomplete opinion.  Thus, the probative value of that opinion is diminished.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, there are inservice complaints, findings, treatment, and diagnosis of low back disability.  There is credible and competent continuity of symptomatology after service.  Actual medical diagnoses were made within two years of separation, following continuous complaints.  The Board finds that inservice treatment reports, the medical reports dated in close proximity to service, and the lay testimony to be more probative than the incomplete VA examiner's opinion in this case.  In view of the foregoing and the evidence in its totality, the Board finds that service connection is warranted for a  lumbar spine disability, diagnosed as degenerative disc disease and lumbar spondylosis.



ORDER

The appeal as to the issue of service connection for a cervical spine disability is dismissed.  

Service connection for lumbar spine disability, diagnosed as degenerative disc disease and lumbar spondylosis, is granted.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


